Citation Nr: 0826498	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for acne 
vulgaris and folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel







INTRODUCTION

The veteran had active service from July 1979 to March 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In support of his claim, the veteran testified at a hearing 
at the RO in October 2004 before a local rating veteran's 
services representative.  The veteran also requested a 
hearing at the RO before a Veterans Law Judge of the Board 
(travel Board hearing). His travel Board hearing was 
scheduled and then rescheduled at his request for December 8, 
2005.  But he failed to report for the hearing and has not 
explained his absence or requested to reschedule his hearing.  
Thus, VA considers his request for a travel Board hearing 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

The RO initially granted service connection for acne vulgaris 
and folliculitis in a November 1981 rating decision and 
assigned a noncompensable (i.e. 0 percent) disability rating 
that was retroactively effective from April 16, 1981 (date of 
claim).  38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806.  
In July 2002, the veteran contended that his skin condition 
has become worse.  

The Board remanded this claim in January 2007 to the Appeals 
Management Center (AMC) for additional development and 
consideration.


FINDING OF FACT

Medical records document a rash on one or both of the 
veteran's forearms which constitute about 10 percent of the 
body surface, with no evidence of scarring, disfigurement, 
functional impairment, hyperpigmentation, or changes in 
coloration of both arms.


CONCLUSION OF LAW

The criteria are met for a 10 percent rating for acne 
vulgaris and folliculitis.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7; 4.118, Diagnostic Code (DC) 7806 (in effect prior 
to August 30, 2002 and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and the AMC in March 2003, February 2004, January and 
July 2007 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA would obtain and assist him in obtaining; 
(3) informed him about the information and evidence he was 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in July 2007, post remand, discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the April 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's 
January and July 2007 notice letters, along with the SOC 
issued in April 2004 and the SSOCs issued in November 
2004 and April 2008, comply with the Court's holding in 
Vazquez-Flores.  The April SSOC informed the veteran of 
the applicable rating criteria.  

For example, the July 2007 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected acne vulgaris 
and f[o]lliculitis has increased in severity.  This 
evidence may be a statement from you doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

Moreover, in a July 2008 statement, the veteran and his 
representative cited evidence allegedly supporting his claim 
for a higher evaluation under the relevant rating criteria.   
Hence, the veteran's statements concerning his worsening 
condition show an awareness (actual knowledge) of what is 
necessary to substantiate the claim.  Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran compensation 
examinations to determine the etiology and severity of his 
skin condition.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to a 
Compensable Disability Rating for a Skin 
Condition

The veteran claims that his service-connected skin condition 
warrants a higher rating as his skin condition has worsened.  
Applying the law to the facts of this case, the Board finds 
that the evidence supports a higher 10 percent rating for the 
veteran's skin condition under both the old and new criteria 
that is analogously rated to dermatitis/eczema.  38 C.F.R. 
§ 4.118, DC 7806 (in effect prior to August 30, 2002 and as 
of August 30, 2002).

A.  Governing Statutes and Regulations

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

As concerning the underlying skin condition, when, as here, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But another 
recent Court decision held that in determining the present 
level of a disability for any increased-evaluation claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

B.  Diseases of the Skin

In this particular case, the veteran's service-connected skin 
condition (including acne vulgaris and folliculitis) has been 
evaluated under the provisions of the VA rating schedule set 
fort at 38 C.F.R. § 4.118, for dermatological disorders.

The veteran filed his claim for an increased rating for the 
skin condition in July 2002.  Effective August 30, 2002, so 
during the pendency of the appeal, VA revised the schedular 
rating criteria for the evaluation of skin disorders, to 
include dermatitis and scars.  See 67 Fed. Reg. 49,596 (2002) 
(codified at 38 C.F.R. § 4.118).

When a law or regulation is enacted or a new regulation is 
issued while a claim is pending, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  Where that statute or regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If so, VA 
ordinarily should not apply the new provision to the claim.  
If there are no resulting retroactive effects, VA ordinarily 
must apply the new provision - however, at no point prior to 
the effective date of that provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, the 
former criteria, if more favorable, may be applied 
prospectively without any such limitations as to the 
effective date of its issuance.

Under the version of DC 7806 in effect prior to August 30, 
2002, a noncompensable rating was assigned for eczema where 
there was slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  For a 10 percent 
rating to be assigned, the evidence needed to show eczema 
with exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  If the exudation or itching was 
constant and there were extensive lesions or marked 
disfigurement, a 30 percent disability rating was assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance needed to be shown.  
38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised version of DC 7806 (in effect as of August 
30, 2002) pertaining to dermatitis or eczema, where less than 
5 percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required during 
the past 12-month period, a 0 percent (i.e., noncompensable) 
rating is assigned.  VA assigns a 10 percent rating when the 
evidence shows that at least 5 percent, but less than 20 
percent, of the entire body or the exposed areas are 
affected, or it must show that intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  Where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period, a 30 
percent rating is assigned.  Where more than 40 percent of 
the entire body or exposed areas are affected or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period, a 60 percent rating is warranted.  38 C.F.R. 
§ 4.118, DC 7806 (2007).

A note to the revised rating criteria provides that 
dermatitis or eczema may also be rated as disfigurement of 
the head, face, or neck, (DC 7800) or scars (DCs 7801-7805) 
depending upon the predominant disability.  Id.

C.  Factual Background

VA outpatient treatment records from September 2002 indicate 
he had a few erythematous papules and some areas of 
excoriation antecubital fossa.  This examiner recommended a 
dermatology consultation to determine the severity of his 
skin condition. 

At his dermatology consultation in March 2003, the veteran 
reported he experienced rashes during service which have 
occurred episodically since that time.  He treated this 
condition with hydrocortisone cream and Desenex without 
relief.  During service, the rash usually was limited to the 
forearms and elbows.  The veteran described the rash as 
consisting of small red papules which are very itchy.  
Objective findings indicated there was no current rash.  On 
examination, there was a solitary 0.3 cm nonspecific 
appearing pink papule on the left arm with dryness and 
scaling in the surrounding skin.  The examiner opined that he 
has changes consistent with seborrheic dermatitis of the 
scalp and face.  The examiner concluded that he had a rash of 
uncertain etiology but not currently present.

A January 2004 VA outpatient treatment record notes a 
diagnosis of dermatitis, not otherwise specified, that was 
currently stable.  The examiner noted that the veteran was 
being following by an outside dermatologist.  As noted 
previously, attempts by the AMC to obtain private or VA 
outpatient treatment records were unsuccessful as the veteran 
did not respond.  Indeed, at his October 2004 RO hearing, the 
veteran specifically denied any private treatment for his 
skin condition as he did not have any health insurance and 
could not afford to see a private physician.  In this regard, 
the veteran noted that VA provided all of his treatment for 
his skin condition.

At his October 2004 RO hearing, the veteran claimed that his 
service-connected skin condition had affected his arms, eyes, 
head, face, hands, and under the legs.  The veteran also 
reported that his skin condition has caused itching, red 
blotches, bleeding, and scarring.

The report of the veteran's May 2003 VA examination for skin 
diseases identified complaints and symptoms of his 
dermatological disorders.  The examiner reviewed the claims 
file including his service and noted four instances of 
complaints and treatment for a rash during service with 
little to temporary relief.  Objective findings showed some 
erythema (redness) and lichenification of the lateral 
antecubital fossa.  There also was redness and scaling on the 
left side of the base of the scalp.   The diagnosis at the 
time was atopic dermatitis with a history of secondary 
folliculitis and acne vulgaris.  The skin rashes which he 
experienced were associated with itching.

VA furnished the veteran another compensation examination in 
June 2007, post remand, to determine the current severity of 
his skin condition.  When examined, the veteran reported that 
during service he had a rash in his arms which became itchy 
and occasionally scab.  The examiner noted that he was given 
several treatments during service which provided temporary 
relief but it never cleared.  The veteran reported that after 
his discharge, he has experienced chronic, intermittent 
rashes especially during the winter months.  During the 
examination, the veteran specifically noted that he has not 
used any treatment for the last two years.  The examiner 
reviewed his claims file and confirmed his episodic rashes 
during service which usually affected both arms.  

Objective findings showed no evidence of a current rash, 
scarring, disfigurement, hyperpigmentation, changes in 
coloration of both arms or functional impairment in both arms 
bilaterally.  The examiner diagnosed dermatitis which started 
in October 1979.  This examiner opined that this condition 
started on the left arm and it was documented a few times 
repeatedly with rashes on both of his arms.  Treatment in the 
form of Calamine and Valisone was used in the past but not in 
the last year.  The examiner found that the areas affected by 
his skin condition are both forearms and this constitutes 
about 10 percent of the body surface area and 0 percent of 
the exposed body surface area.  The examiner also indicated 
there was no evidence of oozing, crusting or deep skin 
infection.  

D.  Analysis

For the purpose of evaluating the veteran's skin condition, 
including acne vulgaris and folliculitis, for the period 
prior to August 13, 2002, the former version of the rating 
criteria for dermatological disorders will apply.  The RO has 
evaluated this service-connected condition as noncompensable 
under DC 7806.  According to that criteria, in order to 
warrant the next higher rating of 10 percent, the evidence 
would need to establish eczema with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  See 
38 C.F.R. § 4.118, DC 7806 (as in effect prior to August 30, 
2002).  The May 2003 examiner indicated that he had some 
erythema and lichenification of the left lateral antecubital 
fossa and redness and scaling of the left side of the scalp 
base which was diagnosed as atopic dermatitis.  Indeed, at 
his October 2004 RO hearing, the veteran indicated that his 
skin condition causes itching and red blotches.  As such, 
these findings clearly establish that the veteran has a skin 
condition (analogous to eczema) with itching affecting an 
exposed surface area, and thus provide the basis for the 
assignment of a higher 10 percent disability rating.

Following consideration of the evidence that warrants an 
increased rating, it briefly warrants mentioning that his 
skin symptoms, while shown to be recurrent, have not been 
conclusively shown to manifest through constant itching or 
extensive lesions that would correspond to a 30 percent 
rating.  

Under the revised criteria (in effect after August 30, 2002), 
VA assigns a 10 percent rating when the evidence shows that 
at least 5 percent, but less than 20 percent, of the entire 
body or the exposed areas are affected, or it must show that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  Although the June 2007 VA examiner indicated that 
his rash was not active, his service medical records and VA 
outpatient treatment records, and previous VA examinations 
noted a rash on one or both forearms which constitute about 
10 percent of the body surface area and 0 percent of the 
exposed body surface area.  Hence, the veteran's skin 
condition warrants a higher 10 percent rating under the 
revised criteria for DC 7806.

Following consideration of the evidence that warrants an 
increased rating, it briefly warrants mention that his skin 
symptoms while shown to be recurrent, do not affect 20 to 40 
percent of his body or 20 to 40 percent of exposed areas 
affected, nor is there any evidence of systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

With respect to DC 7800-7805 under the new criteria, the 
veteran's VA examinations do not provide any evidence of 
scars or disfigurement of the head, face or neck.  38 C.F.R. 
§ 4.118 7800-7805 (as of August 30, 2002).

A note to the revised rating criteria provides that 
dermatitis or eczema may also be rated as disfigurement of 
the head, face, or neck, (DC 7800) or scars (DCs 7801-7805)

Hence, since a higher 10 percent rating represents the 
maximum level of disability from the veteran's skin 
condition, the Board may "stage" his rating under Hart.  
See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007).

For these reasons and bases, the evidence supports the 
assignment of a 10 percent rating, but not higher, for the 
veteran's service-connected skin condition under both the 
former and revised criteria for 38 C.F.R. § 4.118, DC 7806.




E.  Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected skin 
condition has caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular rating.  This condition likewise has not 
necessitated that the veteran undergo frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A higher 10 percent rating is granted for acne vulgaris and 
folliculitis, subject to the laws and regulations governing 
the payment of VA compensation.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


